t c summary opinion united_states tax_court gregg r and teresa m gilbert petitioners v commissioner of internal revenue respondent docket no 7422-04s filed date gregg r and teresa m gilbert pro sese mary ann waters for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and respectively the issue for decision is whether the amounts of dollar_figure and dollar_figure received by petitioner gregg gilbert as insurance renewal premiums during taxable years and respectively are subject_to self-employment taxes pursuant to sec_1401 and sec_1402 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in meadows of dan virginia on the date the petition was filed in this case there is no disagreement among the parties as to the facts which are almost fully stipulated petitioners are married and filed timely joint federal_income_tax returns form sec_1040 u s individual_income_tax_return for the taxable years and 1in the notice_of_deficiency respondent determined that the amount of dollar_figure which petitioner reported on hi sec_2001 federal_income_tax return as insurance renewal_commissions was self- employment income subject_to self-employment_tax however at trial respondent conceded that dollar_figure of this amount was received by petitioner as social_security_benefits and as such the amount of dollar_figure was not subject_to self-employment_tax gregg gilbert petitioner worked as an insurance salesperson agent for capitol american life_insurance_company now known as conseco health insurance_company conseco beginning in petitioner’s employment relationship with conseco was established in a marketing agreement while serving as an agent of conseco petitioner’s duties included soliciting applications for insurance collecting payments supervising approved subordinates and generally assisting conseco policyholders the original marketing agreement effective date between petitioner and conseco states in pertinent part c commission sec_1 capitol conseco agrees to pay commissions to the representative petitioner in accordance with the commission schedule and vesting provisions attached hereto as exhibit a and made a part hereof such payment shall be full and complete compensation_for all insurance_business accepted by capitol conseco whether written personally by the representative petitioner or any of his subordinate representative s and for all services performed by or required of the representative petitioner and any subordinate representative s he may appoint hereunder e prohibited_conduct the representative agrees for a period of one year after the termination of this agreement by either party for any reason he will not without the prior written consent of capitol conseco for himself or on behalf of another engage in any life_annuity or accident_and_health_insurance business either a within the state or states in which he is licensed by capitol conseco and by the use of the marketing method or marketing methods set forth on the first page of this agreement or b within any other state or states in which he is hereafter licensed by capitol conseco and by the use of any other marketing methods which he is authorized to use on behalf of capitol conseco after the date hereof the commission schedule and vesting provisions referred to in the marketing agreement were amended several times throughout the course of petitioner’s employment the final amendment in the record to the commission schedule and vesting provisions effective date provides in pertinent part as follows this schedule is attached to and made a part of the agreement by and between gregg r gilbert the representative petitioner and capitol american life_insurance_company capitol conseco effective date which agreement as amended from time to time is hereinafter referred to as the agreement in consideration of the faithful performance of all of the terms of the agreement by the representative petitioner capitol conseco agrees to allow and pay to the representative petitioner as full compensation commissions at the following rates on cash premiums as collected as hereinafter defined on policies issued upon applications written by the representative petitioner and his subordinate representative s if any less all first year and renewal_commissions due from or payable by capitol conseco to the representative’s subordinate representative s if any as per the attached schedule of commissions and fees general provisions as used herein cash premiums as collected mean sec_1 gross premiums but not including enrollment or other fees received in capitol’s conseco’s executive office for those policies or applications therefor specified above less premiums for those policies or applications therefor returned to the policyholder or applicant directly or through the representative petitioner commissions on business produced by the representative petitioner shall be vested in and paid to the representative petitioner his heirs executors administrators successors and assigns unless and until the representative’s petitioner’s cash premiums as collected fall below dollar_figure for a consecutive 12-month_period at which time no further commission will be vested in or paid to the representative petitioner all vested commissions shall be forfeited and no monies otherwise payable to the representative petitioner will be paid to the representative petitioner if for himself or on behalf of another the representative petitioner replaces any policy written under this agreement with a policy issued by another insurance_company or induces or attempts to induce any capitol conseco policyholder to cancel lapse or fail to renew any policy issued by capitol conseco or any parent subsidiary or affiliate of capitol conseco or solicits accepts or retains any services of any representative licensed to solicit applications for insurance to be issued by capitol conseco or any parent subsidiary of affiliate of capitol conseco as long as such person is so associated or within one year after such person has ceased to be associated or after the termination of this agreement between the representative petitioner and capitol conseco by either party for any reason the representative petitioner without the written consent of capitol conseco for himself or on behalf of another uses as stated on the first page of this agreement or as subsequently amended the marketing method to engage in any life_annuity or accident_and_health_insurance business the schedule of commissions and fees referred to in the amended commission schedule and vesting provisions was also amended several times throughout the course of petitioner’s employment the final amendment in the record to the schedule of commissions and fees effective date provides as follows schedule of commissions and fees this schedule is attached to and made a part of the agreement by and between gregg r gilbert the representative petitioner and capitol american life_insurance_company capitol conseco enrollment fee -- type of policies plan code hospital intensive care i- series hospital intensive care sg canceraid v- series except vf j- series canceraid k- series heartcare all ie vf economaster ts disability_income disability_income ry -- disability_income rg b accident accident ba with return of premium accident without return of premium hospital indemnity life additional benefit rider z- series -- -- ho l ba commission first year renewal less all first year and renewal_commissions due or payable to sub-agents if any pay ig first year renewal on dollar_figure daily benefit with no commission on dollar_figure daily benefit renewals paid year through only notwithstanding any provisions in this agreement renewal_commissions on the security protector plan code rg will be paid on the full renewal premium for a period of renewal years policy year sec_2 through only however renewal_commissions on said policies will cease at the policy anniversary date following the insured’ sec_65th birthday renewals paid year sec_2 through only service fee year and after if agency actively servicing policyholders as previously stated petitioner’s contractual agreements with conseco were amended throughout the course of petitioner’s employment while there may have been amendments executed after date neither respondent nor petitioner has copies of them and neither was able to obtain copies of such amendments petitioner received renewal commission compensation throughout his employment with conseco renewal commission payments reflect renewed policies that were originally sold by petitioner as a representative or one of his subordinate representatives on behalf of conseco in years dating back to per the contractual agreements between petitioner and conseco if the marketing agreement were terminated after years or more then petitioner would be vested and would receive of the renewal policy commissions based on the applicable percentages laid out in the marketing agreement and amendments all commissions remain vested in petitioner until petitioner’s cash premiums as collected fall below dollar_figure for a consecutive 12-month_period at the time of trial petitioner was still receiving commission compensation from renewal policies with conseco an accident suffered by petitioner in caused him to retire on social_security disability petitioner was effectively terminated from his position with conseco in date following this disabling accident petitioner ceased to be a manager of record on any account after date petitioner’s marketing agreement with conseco was officially terminated effective date petitioner did not sign a separate termination agreement prior to termination petitioner would receive additional renewal commission payments if one of his client’s policy payments increased due to amendments or other economic changes however after termination of his employment with conseco petitioner did not get the benefit of the increase in these policy payments instead after termination of petitioner’s employment with conseco the amounts of his renewal commission payments were calculated based upon the old premiums and the new agent assigned to this client would receive the benefit for the increase in the premiums this appears to be the only difference as to the calculation of the amounts of the renewal commission payments between the renewal commission payments received before termination of petitioner’s employment with conseco and the renewal commission payments received post- termination as previously stated petitioner continues to receive commission compensation from renewal policies with conseco the renewal commission payments are disbursed per the marketing agreement without regard to whether petitioner is still employed by conseco petitioner received the same renewal commission payments during his employment with conseco and paid self- employment_tax on those payments also the renewal commission payments are based on actual renewals of policies with conseco during the year for which the payments are received the renewal commission payments received by petitioner during the taxable years and were in no way an annuity or estimated payments since petitioner’s termination in date petitioner has not received renewal commission payments from any policy that was sold after petitioner has never received any renewal commission payments from his final year with conseco as he was disabled during his final year with the company and he was not actively selling or supervising the sale of any policies petitioner did receive some renewal commission payments from january through date the parties are unsure of the exact amount of these renewal commission payments it is likely that the payments made in prior to date were approximately equal in amount to two-thirds of the payments received by petitioner for the entire tax_year conseco issued petitioner a form 1099-misc miscellaneous income for taxable_year of dollar_figure conseco issued petitioner a form 1099-misc for taxable_year of dollar_figure the social_security administration issued petitioner a form ssa- social_security_benefit statement for taxable_year of dollar_figure on their form sec_1040 u s individual_income_tax_return petitioners reported as other income on line dollar_figure and dollar_figure for taxable years and respectively petitioners on their and form sec_1040 labeled this income as insurance renewal_commissions it is uncontested that petitioners reported the receipt of renewal commission payments on their federal_income_tax return sec_2as previously stated in note dollar_figure of the dollar_figure reported as other income on petitioners’ form_1040 was social_security_benefits received by petitioner during taxable_year for the taxable years and nevertheless the parties do not agree as to whether insurance renewal payments petitioners received are subject_to self-employment_tax respondent issued petitioners a notice_of_deficiency for taxable years and in which respondent determined that petitioners were liable for self-employment taxes of dollar_figure and dollar_figure for taxable_year and respectively discussion3 sec_1401 imposes a tax on self-employment_income of every individual for old age survivors disability insurance and hospital insurance sec_1401 and b 130_f3d_1388 10th cir affg tcmemo_1996_269 sec_1_1401-1 income_tax regs self- employment income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 for purposes of the self-employment_tax the term net_earnings_from_self-employment is the gross_income derived by an individual from any trade_or_business carried on by such individual reduced by the deductions attributable to the trade_or_business sec_1402 sec_1_1402_a_-1 income_tax regs it is well established that the earnings_of an insurance agent 3we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable to the case at bar see 116_tc_438 who is an independent_contractor are self-employment_income subject_to self-employment_tax 64_tc_974 erickson v commissioner tcmemo_1992_585 affd without published opinion 1_f3d_1231 1st cir in 76_tc_441 this court held that for income to be taxable as self-employment_income there must be a nexus between the income received and a trade_or_business that is or was actually carried on under our interpretation of the nexus standard any income must arise from some actual whether present past or future income- producing activity of the taxpayer before such income becomes subject_to self-employment_tax id pincite additionally sec_1_1402_a_-1 income_tax regs provides that gross_income derived from an individual’s trade_or_business may be subject_to self-employment_tax even when it is attributable in whole or part to services rendered in a prior taxable_year this court and others have repeatedly applied the nexus test in applying the statutory definition of self-employment_income we must decide whether the income from the renewal commission payments satisfies three requirements that it was derived from a trade_or_business carried on by petitioner in order to be derived from a trade_or_business the payment received by an insurance agent after termination must be tied to the quantity or quality of the taxpayer’s prior labor rather than the mere fact that the taxpayer worked or works for the payor 108_tc_130 petitioners argue that even though the payments received by petitioner after the termination of his employment as an independent agent for conseco were renewal commission payments such payments are exempted from self-employment_tax pursuant to sec_1402 sec_1402 provides k codification of treatment of certain termination_payments received by former insurance salesmen --nothing in subsection a shall be construed as including in the net_earnings_from_self-employment of an individual any amount received during the taxable_year from an insurance_company on account of services performed by such individual as an insurance salesman for such company if-- such amount is received after termination of such individual’s agreement to perform such services for such company such individual performs no services for such company after such termination and before the close of such taxable_year such individual enters into a covenant_not_to_compete against such company which applies to at least the 1-year period beginning on the date of such termination and the amount of such payment-- a depends primarily on policies sold by or credited to the account of such individual during the last year of such agreement or the extent to which such policies remain in force for some period after such termination or both and b does not depend to any extent on length of service or overall earnings from services performed for such company without regard to whether eligibility for payment depends on length of service a review of pertinent caselaw is helpful to explain our decision that the renewal commission payments at issue in the present case are not exempted from self-employment_tax pursuant to sec_1402 jackson v commissioner supra involved termination_payments to a state farm agent under a contract providing for a 2-year qualification period payments based on a fixed percentage of the final-year’s compensation without regard to the length of service and a reduction for commission chargebacks on policies canceled after termination this court held that the termination_payments were not subject_to self-employment_tax because the payments were not tied to the quantity or quality of the employee’s services in jackson v commissioner supra pincite we also recognized the factual distinction identified in 130_f3d_1388 10th cir where the termination_payments are tied to the quantity or quality of the taxpayer’s prior services the payments will be subject_to self- employment_tax in lencke v commissioner tcmemo_1997_284 after distinguishing the facts from those in jackson this court held that payments in lieu of renewal_commissions to which an insurance agent would otherwise be contractually entitled are subject_to self-employment_tax because the payments retain the character of the renewal_commissions they replaced congress in sec_1402 codified the standard established in jackson with respect to termination_payments made after date to an insurance salesman taxpayer_relief_act_of_1997 publaw_105_34 111_stat_879 as previously stated sec_1402 exempts insurance salesman termination_payments from self-employment_tax if among other things the amount of the payments does not depend to any extent on length of service or overall earnings from services performed for such company without regard to whether eligibility for payment depends on length of service sec_1402 the legislative_history of sec_1402 makes it clear that the provision was intended to codify existing law the facts as discussed below of the present case support the conclusion that the present renewal commission payments should be subject_to self-employment_tax because the payments are tied to the quantity and quality of the taxpayer’s prior 4after citing 108_tc_130 86_f3d_1126 fed cir and 38_f3d_1094 9th cir revg tcmemo_1992_655 the conference committee report states the house bill codifies case law by providing that net_earnings_from_self-employment do not include any amount received during the taxable_year from an insurance_company on account of services performed by such individual as an insurance salesman for such company h conf rept pincite 1997_4_cb_1457 labor and these commission payments derive from the carrying on of petitioner’s business as an independent insurance agent with conseco in the present case the renewal commission payments reflect renewed policies that were originally sold by petitioner as a representative or one of his subordinate representatives on behalf of conseco in years dating back to the amounts of the renewal commission payments received after termination of petitioner’s marketing agreement with conseco are calculated based upon the premiums received before petitioner’s termination unlike in jackson the renewal commission payments themselves and the amounts of such payments actually arise from petitioner’s business activity see jackson v commissioner supra pincite additionally unlike in jackson petitioner in the present situation had a vested right to the renewal commission payments which consisted of an identifiable monetary amount see id further the renewal commission payments are disbursed not pursuant to a termination agreement but per the marketing agreement without regard to whether petitioner was still employed by conseco petitioner received the same renewal commission payments during his employment with conseco and paid self-employment_tax on those such payments like lencke the renewal commission payments retain the same character of the payments received during petitioner’s employment with conseco lencke v commissioner supra in the present case the payments received by petitioner after the termination of his employment as an independent insurance agent with conseco were renewal commission payments the legislative_history of sec_1402 the case history previously discussed and the facts of the present case show that the renewal commission payments are tied to the quantity and quality of the taxpayer’s prior labor and that these commission payments derive from the carrying on of petitioner’s business as an independent insurance agent with conseco therefore the renewal commission payments in the present case are not exempted from self-employment_tax pursuant to sec_1402 see lencke v commissioner supra erickson v commissioner supra reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
